Exhibit 99.2 KAMADA LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2014 TABLE OF CONTENTS Page Consolidated Balance Sheets 2 Consolidated Statements of Comprehensive Income (loss) 3 Consolidated Statements of Changes in Equity 4-5 Consolidated Statements of Cash Flows 6-7 Notes to the Consolidated Financial Statements 8-11 KAMADA LTD. CONSOLIDATED BALANCE SHEETS As of March 31, As of December 31, Unaudited Audited In thousands Current Assets Cash and cash equivalents $ $ $ Short-term investments Trade receivables Other accountsreceivables Inventories Non-Current Assets Long-term inventories - - Property, plant and equipment, net Other long-term assets Current Liabilities Short term credit and Current maturities of convertible debentures Trade payables Other accounts payables Deferred revenues Non-Current Liabilities Convertible debentures Employee benefit liabilities, net Deferred revenues Equity Share capital Share premium Conversion option in convertible debentures Capital reserve due to translation to presentation currency ) ) ) Capital reserve from hedges 87 Capital reserve from available for salefinancial assets 12 - ) Capital reserve from share-based payments Capital reserve from employee benefits ) ) ) Accumulated deficit ) ) ) $ $ $ The accompanying Notes are an integral part of the Consolidated Financial Statements. 2 KAMADA LTD. Consolidated Statements of Comprehensive Income (loss) For the Year Ended March 31 Year ended December 31 Unaudited Audited In thousands Revenues from proprietary products $ $ $ Revenues from distribution Total revenues Cost of revenues from proprietary products Cost of revenues from distribution Total cost of revenues Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Operating income (loss) ) ) Financial income 86 Income (expense) in respect of currency exchange and translation differences and derivatives instruments, net 39 62 ) Financial expense ) ) ) Income (loss) beforetaxes on income ) ) Taxes on income 23 24 24 Net Income (loss) ) ) Other Comprehensive Income (loss): Items that may be reclassified to profit or loss in subsequent periods: Net gain (loss) on available for sale financial assets 39 ) Net gain (loss) on cash flow hedge ) ) 12 Items that will not be reclassified to profit or loss in subsequent periods: Actuarial net gain of defined benefit plans - - ) Total comprehensive income (loss) $ ) $ ) $ Income (loss) per share attributable to equity holders of the Company: Basic income (loss) per share $ ) $ ) $ Diluted income (loss) per share $ ) $ ) $ The accompanying Notes are an integral part of the Consolidated Financial Statements 3 KAMADA LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Share Capital Share premium Conversion option in convertible debentures Capital reserve from available for sale financial assets Capital reserve due to translation to presentation currency Capital reserve from hedges Capital reserve from share-based payments Capital reserve from employee benefits Accumulated deficit Total equity Unaudited In thousands Balance as of January 1, 2014 $ ) $ ) $ $ $ ) $ ) $ Net loss - ) ) Other comprehensive income (loss) - - - 39 - ) - - - ) Total comprehensive income (loss) - - - 39 ) ) ) Conversion of convertible debentures into shares (*
